Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/402,301 filed on 5/3/19. Claims 1 - 10 has been examined.
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Closest prior art(s) (See PTO-892) teaches A non-contact phase-locked and self-injection-locked vital sign sensor, comprising: a self-oscillating voltage-controlled frequency-adjustable radiating element, used for transmitting an oscillation signal to an organism and for receiving a corresponding reflected signal from the organism to be posed at a self-injection-locked state, the oscillation signal being tuned by a vital sign of the organism to form a frequency-tuned signal; and 
a phase-locked loop, used for demodulating the frequency-tuned signal to obtain a corresponding vital signal of the organism.
However, does not specifically disclose wherein, by comparing the oscillation signal frequency-divided and outputted from the self-oscillating voltage-controlled frequency-adjustable radiating element with a reference signal, a corresponding comparison result is used to vary a phase of the frequency-divided oscillation signal for maintaining the same phase of the reference signal.
It would have not been obvious to one of the ordinary skilled in the art at the time of filing to teach and/or suggest above mentioned limitation(s) alone and/or in combination of any other reference(s).
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632